DETAILED ACTION
Claim Objections
Claim 41 objected to because of the following informalities:  
In claim 41, change “orn” to - - or - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-42, 44 and 48-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 29, line 7 contains the limitation “LED illumination” as possibility of alternates (“at least one of (1) power input, (2) power output, and (3) IC-controlled LED illumination). Later in line 8, the claim further limits the “LED Illumination” making it unclear to one of ordinary skill in the art whether or not the further limited “LED illumination” is required in the claim.

Claim 29 also has the language “hand-reachable.” This limitation is ambiguous to the point of indefiniteness. It is unclear what distinguishes whether or not a structure is hand reachable. It involves a subjective consideration about what type of effort may be put in to reach the device such as but not limited to 1) Standing; 2) Sitting; 3) Getting out of bed; 4) Getting on a ladder or chair; 5) Straining or stressing, etc.
Completely removing this limitation is a possible solution to eliminate the ambiguity.
For the purpose of Examination the Examiner will interpret almost any structure not locked behind or inside of something to be reasonably hand reachable.
Claims 30-42 are similarly rejected for being dependent on claim 29.
Claim 44 is ambiguous and unclear to the point of being indefinite. The claim is drafted in a way that prevents one of ordinary skill in the art from knowing what limitations are required. Claim 3 contains “at least one LED light having at least one of….(A)…(B). It is unclear whether or not only element (A) would be required or if (A) and (B) are required. For the purpose of examination the claims will be read such that they require only (A) or (B).
Similarly, Claim 44 requires at least one of (i) and (ii) but then further limits (ii). It is unclear whether the limitations of (ii) are required in the claim.
For the purpose of examination, if the prior art teaches (i) it will not be required to teach (ii) or the extra limitations of (ii).

Claim 50, Examiner notes that the claim appears to just run on and it is impossible to determine which limitations are required and which are not. For the purpose of examination, the Examiner will read that claim as being limitations to be met if the prior art has “at least one detachable LED bulb” since the remaining limitations appear to all be optional.
Claims 49-55 are similarly rejected for being dependent on rejected claim 48

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 -33, 35-39, 44, 48-52, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. No. 2008/0258642 A1).
As to claim 29, Patel teaches A light with a hand-reachable power station, comprising: at least one light unit (#50 in in Fig. 3 and in ¶ [0028]); at least one of a fixed USB unit and a wired movable USB unit each without digital data delivery and assembled with the hand-reachable 
Patel is silent about the light unit being an LED unit. LED bulbs were common in the art prior to the Applicant’s invention and have known benefits such as efficiency. It would have been obvious to one of ordinary skill in the art to use an LED bulb as the LED unit in Patel in order to maximize electrical efficiency.
As to claim 30 Patel does not teach the specific DC output power of the USB unit. However the claimed currents are all known or standard outputs common to the USB portable electronic devices discussed in Patel. Thus it would have been obvious to one of ordinary skill in the art to use a standardized DC output through the USB unit of Patel in order to safely power devices and conform to industry standards of the PEDs discussed throughout Patel. 
As to claim 31, Patel teaches the power station has additional built-in circuitry or electrical components including at least a master switch (at least #82 in ¶ [0029]).
As to claim 32, Patel teaches the power station is further incorporated with at least one one light for providing status illumination (#72 in Fig. 3 and in ¶ [0030]).

It would have been obvious to one of ordinary skill in the art to use an LED as the indicator light in Patel in order to maximize electrical efficiency.
As to claim 33, Patel teaches a holder or installation kit selected from a device holder or base (#42 in Fig. 3 and in ¶ [0028]). 
As to claim 35, Patel teaches the power station includes a housing device to (1) fit into or onto, (2) cover, or (3) overlay or underlay an existing desk, table, bedside, or cabinet product in order to save desk space (#42 in Fig. 3 and in ¶ [0028]).  
As to claim 36, Patel teaches the power station is installed on a desk, table, bedside, or cabinet location that is within hand reachable distance and that is situated at a top, side, edge, wall, underside, base, or leg of the desk, table, bed, or cabinet (¶ [0026] teaches a table lamp, thus Patel teaches a device capable of achieving the claimed intended use).  
As to claim 37, Patel teaches the power station includes at least one USB port configured for at least outputting power to charge other products (Step down conversion circuit distributes a DC power at an automotive voltage to eventually power a PED). Additionally, Patel teaches USB version 2.0 but also a desire for the USB to be upgradeable. It would have been obvious to one of ordinary skill in the art to included the latest USB standard in the device taught by Patel in order to make sure to support users latest USB gadgets. 
As to claim 38, Patel teaches the desktop power station includes is a light or lamp for provide providing illumination for a camera or image capture device (Fig. 3, which is capable of providing light for a camera).  

As to claim 44, Patel teaches a light having at least one wired movable or detachable charging unit for installation on a desk, floor, wall, or patio light device (Fig. 3), comprising: at least one light (#50 in in Fig. 3 and in ¶ [0028]) having at least one of (A) a wired, detachable, moveable, reassemble-able, and/or fixed USB unit (at least #196 in Fig. 7, and #210 in Fig. 9, 10); wherein the light has an AC-to-DC circuit for converting AC power from an AC power source into first DC current (#80 in Fig. 3, end of ¶ [0037]), wherein the first DC is different than a charging unit DC (DC to DC conversion in end of ¶ [0037]), and wherein the light further has a at least one electric component (Fig. 5 at least).
Patel is silent about the light unit being an LED unit. LED bulbs were common in the art prior to the Applicant’s invention and have known benefits such as efficiency. It would have been obvious to one of ordinary skill in the art to use an LED bulb as the LED unit in Patel in order to maximize electrical efficiency.
Patel is further silent about the transformer being exterior to the lamp (instead teaches it inside). However it is the Examiner’s position that exterior transformers are known in the art and arguably easier to implement due to the fact that the transformer doesn’t need to be fit into the device itself. Thus, it would have been obvious to one of ordinary skill in the art to move the transformer of Patel outside the device and onto the power cord as well known in the 
As to claim 48 Patel teaches a lighting with a power station having a movable or detachable charging unit, wherein the LED lighting is installed on a desk, floor, wall, or patio light device (#50 in in Fig. 3 and in ¶ [0028], described as a table lamp), wherein the LED lighting is incorporated with an transformer or AC-to-DC circuit, for converting AC power from an AC power source into a first DC that is different than a required USB charging current DC (#80 in Fig. 3, end of ¶ [0037]), and wherein the first DC is to supplied to at least one of a cool and a warm white light for reading illumination (Fig. 3, capable of reading illumination), and 9Serial Number 16/270,844 wherein the lighting further includes at least one electric component or a DC-to-DC circuit for converting the first DC into at least one second DC and to distribute the at least one different second DC (DC to DC conversion in end of ¶ [0037]) to at least one of (1) at least one integrated circuit to control at least one colorful LED light source, and (2) at least one of (a) a fixed USB and/or wireless charging unit, and (b) a wired USB and/or wireless charging unit arranged to be detached from and reassembled to the power station and light device, wherein the USB and/or charging unit having its own wire arrangement space (at least #196 in Fig. 7, and #210 in Fig. 9, 10).  
Patel is silent about the light unit being an LED unit. LED bulbs were common in the art prior to the Applicant’s invention and have known benefits such as efficiency. It would have been obvious to one of ordinary skill in the art to use an LED bulb as the LED unit in Patel in order to maximize electrical efficiency.

Patel is silent about the light unit being an LED unit. LED bulbs were common in the art prior to the Applicant’s invention and have known benefits such as efficiency. It would have been obvious to one of ordinary skill in the art to use an LED bulb as the LED unit in Patel in order to maximize electrical efficiency.
As to claim 50, Patel teaches wherein the LED lighting has a built-in or replaceable light source selected from at least one of a detachable LED bulb (#50 in in Fig. 3 and in ¶ [0028]).
Patel is silent about the light unit being an LED unit. LED bulbs were common in the art prior to the Applicant’s invention and have known benefits such as efficiency. It would have been obvious to one of ordinary skill in the art to use an LED bulb as the LED unit in Patel in order to maximize electrical efficiency.
As to claim 51, Patel teaches lighting includes sufficient wire to connect detachable or movable USB or wireless charging units, and wherein the wire 10Serial Number 16/270,844 is coiled, rolled, or arranged within a housing of the at least one USB or wireless charging unit (Fig. 3, 5 and 6, wherein the wiring exists in the housing or when converting from a Edison socket to the USB output of Fig. 9).  
As to claim 52, Patel teaches the LED lighting has at least one additional DC-powered or operated device or function is at least one of: (1) at least one additional USB port (Fig. 9).  
As to claim 55, Patel teaches the LED lighting further includes a function switch on a body or bottom of the LED lighting (Fig. 3, #82).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875